270 F.2d 328
106 U.S.App.D.C. 135
William RICE, Appellant,v.UNITED STATES of America, Appellee.
No. 14982.
United States Court of Appeals District of Columbia Circuit.
Argued June 22, 1959.Decided July 30, 1959, Petition for Rehearing en Banc DeniedSept. 23, 1959.

Mr. H. Clifford Allder, (appointed by this court), Washington, d.C., for appellant.
Mr. Carl W. Belcher, Asst. U.S. Atty., with whom Mr. Oliver Gasch, U.S. Atty., was on the brief, for appellee.
Before EDGERTON, WILBUR K, MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
This appeal is from denial of a motion under 28 U.S.C. 2255 to vacate a judgment of conviction, set aside the sentence, and grant a new trial.  We find no error.


2
Affirmed.